Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5, 8, 10, 11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tesch et al (US 4607069) in view of Tesch et al (US 4665150) and Lehman et al (US 2018/0244874) optionally further taken with Decker et al (US 5011721) for the same reasons as expressed in paragraph 3 of the Office action dated January 19, 2022.
With respect to claim 13, applicant is referred to claim 10 and the discussion of the same. Namely, note that 4, 4’-diaminophenyl sulfone was identified as an aromatic amine curing agent by Tesch et al ‘069, see column 2, line 67-column 3, line 43. 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over the references as set forth above in paragraph 3 further taken with either one of Iyer et al (US 5478599, newly cited) or Tait et al (US 5492722, newly cited).
The references as set forth above in paragraph 3 and in particular the reference to Tesch et al ‘069 taught the use of a cure accelerator in the composition but the accelerator was one of boron trifluoride, monoethylamine or salicylic acid and there is no mention of the use of imidazole (see column 3, lines 44-51 of Tesch et al ‘069). The references to either one of Tait et al (column 9, lines 10-24) or Iyer et al (column 5, lines 61-coilumn 6, line 9) expressed that the use of imidazoles for a curing accelerator for epoxy resin was well known and understood as an alternative curing accelerator for boron trifluorides (which were used by Tesch et al ‘069). Clearly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize imidazoles as the curing accelerators in the epoxy composition of the combination as set forth above in paragraph 3 when making a composite article as such accelerators were known alternatives to the cure accelerators used in the process as set forth above in paragraph 3 as expressed by either one of Tait et al or Iyer et al.
Response to Arguments
Applicant's arguments filed March 16, 2022 have been fully considered but they are not persuasive.
The applicant essentially argues the “inherency” of the proposed combination meeting the claimed viscosity relationship and implies that any testing and/or evidence to support the conclusion that the combination failed to teach the relationship is not needed because the examiner has not presented a prima facie case to shift the burden to applicant to provide the required evidence. This has not been found to be persuasive as the prior art taught the identified components of the composition and: (1) how one used the composition with two different curing steps in the curing cycle is immaterial to whether the viscosity is suggested by the identified composition; (2) whether the specific material for the component (b) is taught (as claimed in claim 3) or the curing accelerator is the same imidazole (as claimed in claim 12) is immaterial to the viscosity relationship defined in claim 1. It should additionally be clear from the rejection that Decker et al made it understood that the ordinary artisan would have known how to control the viscosity of an epoxy resin to achieve the desired rheological properties therein wherein regulation of the viscosity allowed for composite manufacture where resin rich and/or resin starved areas would have been eliminated. Even if the combination of Tesch et al ‘069 with Tesch et al ‘150 somehow didn’t result in the requisite viscosity relationship as claimed, Decker made it clear that one skilled in the art would have known how to modulate the viscosity to achieve superior composite article manufacture by changing the curing agents used and thus it would have been reasonable to suggest that those skilled in the art would have known to achieve the desired viscosity for the epoxy (and such would have included the identified relationship as claimed). As previously noted, as the Office is ill equipped to perform testing on compositions, the burden is on applicant to show that the viscosity relationship is lacking in the combination as applied. Additionally, even with such a showing, it is incumbent on applicant to address why, given the express teachings of Decker, one skilled in the art wouldn’t have understood how to adjust the viscosity of the composition in the manner described therein to achieve the viscosity relationship which was best suited for composite article manufacture where there was a reduction in resin rich and resin starved areas in the composite.
Applicant is additionally advised that one cannot show non-obviousness by attacking references individually where combination has been made. The applicant addresses the compositional differences between the claims and the prior art in an effort to show that the viscosity relationship is not intrinsic in the combination because a prima facie case has not been established. It is correct to note that Tesch ‘069 failed to teach the number of active hydrogen groups in constituent B with respect to a number of epoxy groups in all epoxy resins being 0.2 to 0.6. However there clearly has to be a value for the number of active hydrogen groups and Tesch ‘150 (noting that Tesch is the same inventor) suggested that the number of active hydrogen groups in constituent B with respect to a number of epoxy groups in all epoxy resins in the composition was between 0.5 to 2.0. Applicant does NOT dispute that Tesch ‘150 clearly suggested that one would have known to provide active hydrogen groups in constituent B with respect to all epoxy groups in the epoxy composition to be between 0.5-0.6 (the lower end of the range identified by Tesch ‘150). Instead applicant argues that Tesch ‘069 failed to teach the selected constituent for component B identified in claims 10 and 13 (although the reference to Tesch ‘069 did express that 4-4’diaminophenyl sulfone was suitable in minor amounts as the component). It should be noted that this is irrelevant to the question of whether the composition intrinsically has the identified viscosity relationship (as claim 1 does NOT require the use of the identified compound in the composition). Likewise, the argument that the reference did not teach the use of an imidazole in the composition (claim 12) is irrelevant to the question of whether the composition was suggested by the combination to satisfy the requirements of claim 1 and intrinsically possess the viscosity relationship.
With respect to Tesch ‘150, the applicant does NOT address whether the reference taught the identified amount of active hydrogen in constituent B in the composition and therefor it is understood that applicant agrees with the Office interpretation of the reference for this teaching. What applicant does argue is that the reference failed to teach that constituent C was an imidazole as recited in claim 12. Again, what does claim 12 have to do with the viscosity relationship of claim 1 and how does this impact6 whether the viscosity relationship was suggested intrinsically by the sheer fact that the same composition was suggested. Applicant also notes that claim 3 is not taught by Tesch ‘150. Again, what the glass transition temperature has to do with the viscosity relationship and whether the composition intrinsically possessed the same is unclear. 
The applicant argues that the reference to Lehman did not teach the amount of active hydrogen groups per epoxy groups in the total epoxy resins present in the composition. Lehman need not teach this as it was clearly taught by Tesch ‘150. Additionally, applicant argues that the reference failed to teach constituent C was an imidazole. Again, how this impacts the identified viscosity relationship of claim 1 is unclear and applicant’s argument seems misplaced. Lastly, applicant argues that in all of the examples of Lehman the requirements of constituent A are outside the range for the component. Lehman was NOT cited to teach the specific component and was rather cited to teach the use of a two-step curing operation in the system when making a composite article with an epoxy resin. As far as the composition is concerned, the references to Tesch ‘069 as modified by Tesch ‘150 taught the claimed epoxy resin composition. Lehman addressed who the composition would have bene used to make a composite article and applicant has failed to dispute that one processing a composite material would have used an initial cure followed by a secondary cure as such would have ensure complete curing of the epoxy composition with the post cure finally setting the composite. 
With respect to Decker and the composition, Decker was NOT cited for the particular composition. Any teaching of the reference (when read as a whole) would have been understood by the ordinary artisan to suggest that the particular viscosity of the epoxy resin was clearly manipulated to achieve a desirable result of elimination of resin rich and resin starved areas in the composite article manufactured with an epoxy resin. As such, Decker makes it clear that the viscosity was a result effective variable which would have been manipulated by the ordinary artisan in order to achieve the desired result of elimination of resin rich and resin starved areas in the composite and the manner in which the viscosity was manipulated was suggested by the reference. The argument that the reference doesn’t teach the specific cure accelerator (of claim 12) is immaterial to the teaching of Decker. One skilled in the art would have what variables were useful for manipulation of the viscosity to achieve a viscosity for the epoxy resin which resulted in an improved composite article lacking resin rich and resin starved areas therein. 
The applicant also argues the processing differences but how the processing of the resin effected the resin viscosity of the composition is not clear. Additionally, the reference to Lehman taught that those skilled in the art would have performed an initial cure followed by a post cure with a curing cycle which was the same as that claimed. It should be noted that the glass transition temperature suggested by Lehman (215 degrees C) is very close to the temperature claimed (220 degrees C) and that the use of the specified composition of Tesch ‘069 as modified by Tesch ‘150 would appear to achieve the claimed glass transition temperature when subject to the specified curing cycle suggested by Lehman. As noted previously, the Office isn’t equipped to perform tests and discern differences between the prior art and the claimed invention. 
No claims are allowed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFRY H AFTERGUT whose telephone number is (571)272-1212. The examiner can normally be reached M,W,F 7:30-9, 10:30-5 pm T, Th 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael N Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFRY H AFTERGUT/           Primary Examiner, Art Unit 1746